DETAILED ACTION

Preliminary Remarks
The present application is being examined under pre-first inventor to file provisions of the AIA . 
This application has been granted TrackOne prioritized examination.

Priority
This application is a continuation of application 16/401,684 filed 05/02/2019, which is a continuation of 15/407,955 now U.S. Patent 10,726,100 filed 01/17/2017, which is a continuation of 13/242,116 filed 09/23/2011 which is further a divisional of 12/114,033 now U.S. Patent 8,133,197 filed 05/02/2008.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/1/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus et al. (U.S. Publication 2008/0071580) and "VBA Conditional Formatting of Charts by Value" Jon Peltier. 03/03/2008. Peltier Technical Services, Inc., Copyright © 2021, Accessed on 06/04/2021 via https://peltiertech.com/vba-conditional-formatting-of-charts-by-value/ (known herein as “Peltier”).
In reference to claim 9, Marcus et al. discloses an ambulatory infusion pump system (see paragraphs 6, 80, 83 and Figure 1 wherein Marcus et al. discloses a diabetes data management system (DDMS) housed in an insulin pump including a display.), comprising:
a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 83-84, 93-95, 100, 162, 167 and Figures 1, 2 and 5 wherein Marcus et al. discloses the DDMS comprising a group of software modules or layers that specialize in different tasks one being a user interface layer, a reporting layer and another a graph display layer.  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.);
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump, including one or more thresholds related to glucose levels of the user (see paragraphs 84, 92 and Figure 1 wherein Marcus et al. discloses the DDMS comprising a 
a processor configured to control the information displayed on the color display (see paragraphs 79, 83, 162, 167 and Figures 1, 5 wherein Marcus et al. explicitly discloses the DDMS to be in the format of an insulin pump including a display of which comprises these software modules, as mentioned above and thus must at least inherently comprise some sort of “processor” for executing the software.  Marcus et al. explicitly discloses utilizing colors in reports to show, for example, different glucose levels via displayed graphs.), the processor further configured to:
receive information relating to glucose levels of the user (see paragraph 140 wherein Marcus et al. explicitly discloses the DDMS receiving blood glucose levels from a sensor or meter in generation of the above mentioned reports.);
display information relating to a recent glucose level of the user on a portion of the display in a first color (see paragraphs 132, 162, 167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  Marcus et al. discloses showing the readings with a first color when they are within a target range.  Lastly, Marcus et al. discloses the charts and readings to Response to Arguments.);
compare the information relating to glucose levels of the user to the one or more thresholds related to glucose levels of the user (see paragraphs 132, 134, 162, 167 and Figure 5 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.); and 
changing the information relating to a recent glucose level of the user on the portion of the color display from the first color to a second color if a glucose level of the user passes one of the one or more thresholds related to glucose levels of the user.
Marcus et al. discloses selecting and generating reports that display data comparing target blood glucose and sensor glucose reading levels to target levels for particular meals of the user (see paragraphs 131-132).  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports showing glucose levels utilizing colors of varying glucose levels via displayed graph segments which represent blood glucose readings and whether they are within a target range of a meal (see paragraphs 162-167, 247, 262 and Figures 5 and 36).  Marcus et al. does not explicitly disclose changing the information of the graph relating to the color display from a first color to a second color dependent upon a level of the glucose level in a dynamic manner.  Peltier discloses utilizing the VBA programming language in Microsoft Excel to perform conditional formatting of charts depending upon a certain value (see pages 1-2).  Peltier discloses programmatically creating charts using values in 
	In reference to claims 10 and 20, Marcus et al. and Peltier disclose all of the claim limitations as applied to claims 9 and 18 respectively.  Marcus et al. discloses the diabetes data management system (DDMS) housed in an insulin pump including a display (see paragraphs 6, 80, 83 and Figure 1).
In reference to claims 11 and 21, Marcus et al. and Peltier disclose all of the claim limitations as applied to claims 10 and 20 respectively above.  Marcus et al. discloses the DDMS 
In reference to claims 12 and 22, Marcus et al. and Peltier disclose all of the claim limitations as applied to claims 10 and 20 respectively above.  Marcus et al. alternatively discloses that the DDMS can be included in a server that is accessible via the internet (see at least paragraph 84) and thus is separate from the insulin pump.
In reference to claims 13 and 23, Marcus et al. and Peltier disclose all of the claim limitations as applied to claims 9 and 19 respectively.  Marcus et al. explicitly discloses allowing for readings of glucose levels to be defined such that a high and low threshold is set (see at least paragraph 138).  Marcus et al. discloses the report displaying to explicitly show both high and low blood glucose threshold levels (see at least paragraph 147 and Figure 4).
In reference to claims 14, 15, 17 and 27, Marcus et al. and Peltier disclose all of the claim limitations as applied to claim 13, 9 and 19 respectively.  Marcus et al. explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs, the different colors for different graph segments represent blood glucose readings and whether they are within a target range of a meal (see paragraphs 162-167 and Figure 5).  Marcus et al. explicitly discloses using shading or colors for a rectangular box (e.g. background) in order to show sensor levels or when blood glucose is above or below a target range (see paragraphs 167-169 and Figure 5B).  Even further, Peltier discloses programmatically creating charts using values in a spreadsheet and based upon these values assigns colors to such values based upon where the values lie in ranges of set thresholds (see pages 2-3 “Chart 1”, “Chart 2” and table of values).
Response to Arguments below).
In reference to claim 18 and 28, Marcus et al. and Peltier disclose all of the claim limitations as applied to claims 9 and 19 respectively.  Marcus et al. explicitly discloses employing an attention grabbing display of data  in such reports for critical levels such that a data box will start to blink (see at least paragraph 169 and Figure 5B) which the Examiner interprets equivalent to the claim’s “flashing.”

a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 83-84, 93-95, 100, 162, 167 and Figures 1, 2 and 5 wherein Marcus et al. discloses the DDMS comprising a group of software modules or layers that specialize in different tasks one being a user interface layer, a reporting layer and another a graph display layer.  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.); 
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump (see paragraphs 84, 92 and Figure 1 wherein Marcus et al. discloses the DDMS comprising a database layer and database storage devices which are responsible for warehousing and archiving stored data in an organized format for later access and retrieval.  Marcus et al. discloses the data stored for example, as user profiles which may store information for each user regarding specific parameters that correspond to the user.  These parameters can include target blood glucose or sensor glucose levels, what type of equipment the user utilizes etc..) and 
a processor configured to control the information displayed on the color display (see paragraphs 79, 83, 162, 167 and Figures 1, 5 wherein Marcus et al. explicitly discloses the DDMS to be in the format of an insulin pump including a display of which comprises these software modules, as mentioned above and thus must at least inherently comprise some sort of 
receive information relating to a clinical status of the user (see paragraph 140 wherein Marcus et al. explicitly discloses the DDMS receiving blood glucose levels from a sensor or meter in generation of the above mentioned reports.  Note, it is clear that the “clinical status of the user” can be considered equivalent to the blood glucose levels in the user of Marcus et al..);
display information relating to the clinical status of the user on a portion of the color display in a first color (see paragraphs 132, 162, 167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  Marcus et al. discloses showing the readings with a first color when they are within a target range.  Lastly, Marcus et al. discloses the charts and readings to represent data from a selectable period of time and gives the example of showing data ranges for a most recent week which the Examiner interprets equivalent to Applicant’s “recent” limitation as pertaining to the “age of data.”  Further see Response to Arguments.);
compare the information relating to the clinical status of the user to the parameters relating to treatment of the user (see paragraphs 132, 134, 162, 167 and Figure 5 wherein Marcus et al. discloses generating reports and displaying data that 
changing the portion of the color display from the first color to a second color based on a change in the clinical status of the user.
Marcus et al. discloses selecting and generating reports that display data comparing target blood glucose and sensor glucose reading levels to target levels for particular meals of the user (see paragraphs 131-132).  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports showing glucose levels utilizing colors of varying glucose levels via displayed graph segments which represent blood glucose readings and whether they are within a target range of a meal (see paragraphs 162-167, 247, 262 and Figures 5 and 36).  Marcus et al. does not explicitly disclose changing a portion of the color display from a first color to a second color dependent upon a level of the glucose level or change in the clinical status of the user, in a dynamic manner.  Peltier discloses utilizing the VBA programming language in Microsoft Excel to perform conditional formatting of charts depending upon a certain value (see pages 1-2).  Peltier discloses programmatically creating charts using values in a spreadsheet and based upon these values assigns colors to such values based upon where the values lie in ranges of set thresholds (see pages 2-3 “Chart 1” and “Chart 2”).  In other words, it is clear that as the values in the spreadsheet are modified, the represented color in the bar-type graphs are updated as per what range they lie within.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the dynamically-associated data-to-color chart programming and displaying techniques of Peltier 
	In reference to claim 24, Marcus et al. and Peltier disclose all of the claim limitations as applied to claim 19 above in addition, Marcus et al. further discloses data retrieved by the DDMS to include insulin information indicating insulin delivered to the patient (see paragraph 242).
In reference to claim 25, Marcus et al. and Peltier disclose all of the claim limitations as applied to claim 20 above in addition, Marcus et al. explicitly discloses allowing for the display of a pump settings snapshot which shows insulin pump settings for a user using the different shades of colors (see paragraphs 129, 200 and Figures 14-15).  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs (see paragraphs 162-167 and Figure 5).

Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s Remarks, filed 05/06/2021, with respect to the rejection(s) of claim(s) 9-15, 17-25, 27 and 28 under 35 USC 102 and Marcus et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marcus et al. and Peltier.
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
In reference to claims 16 and 26, Applicant argues that since Marcus et al. does not disclose any text in the displayed graphs, it would not have been obvious to modify Marcus et al. to change the color of text on the display (see pages 10-11 of Applicant’s Remarks).  The Examiner disagrees.  Marcus et al. clearly shows multiple text on the generated and displayed reports (see at least Figure 5).  Further, the Examiner points out that the claims simply read, “altering a color of text on the color display” however there is no specific reference as to where the text must lie on the display and what the text must actually represent.  The Examiner points out that such a limitation could solely be interpreted as changing the key of the graph, the title, the axis labels, etc..  Furthermore, Peltier also discloses a chart/graph display with “text” shown thereupon (see page 2).  Thus, the Examiner deems the rationale of engineering design choice, as shown in the above rejection of claims 16 and 26, to be valid and is herein maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/7/21